                   Case 19-10210-LSS             Doc 842       Filed 09/18/19         Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                                Chapter 11
In re
                                                                Case No.: 19-10210 (LSS)
CR Holding Liquidating, Inc., et al.,1
                                                                (Jointly Administered)
                             Debtors.                                    818
                                                                Re: D.I. ____



           ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE
             A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THERETO
             PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE

           Upon consideration of the motion (the “Motion”)2 of CR Holding Liquidating, Inc. and

its affiliated debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases, for entry of an order, pursuant to section 1121(d) of the Bankruptcy

Code, Rule 9006 of the Bankruptcy Rules, and Rule 9006-2 of the Local Rules, extending the

Debtors’ Exclusive Periods to file a chapter 11 plan or plans and to solicit acceptances of such

plan(s), all as more fully set forth in the Motion; and this Court having found that it has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated as of

February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2) and that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion and the


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527);
CR Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456) . The Debtors’ mailing address is 3111 Camino Del Rio N., Suite 400 San Diego, CA 92108.
2
    Any capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
               Case 19-10210-LSS         Doc 842      Filed 09/18/19      Page 2 of 2



opportunity for a hearing on the Motion having been provided and it appearing no other or

further notice need be provided; and after the consideration of any objections to the Motion and

all of the proceedings had before this Court; and this Court having found and determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and that the relief requested in the Motion is in the best interests of the Debtors, their estates, and

creditors; and after due deliberation and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED:
       1.      The Motion is granted to the extent set forth herein.

       2.      The Exclusive Filing Period shall be extended through and including

December 2, 2019.

       3.      The Exclusive Solicitation Period shall be extended through and including

January 29, 2020.

       4.      Entry of this Order shall be without prejudice to the rights of the Debtors to

request further extensions of the Exclusive Periods or to seek other appropriate relief.

       5.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




       Dated: September 18th, 2019                     LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
                                                  2
